DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 13 are objected to because of the following informalities:  
Claim 7, line 2, “the chemicals” should read “the payload chemicals”.  
Claim 13, line 3, “the chemicals” should read “the payload chemicals”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lepek at al. (US 20190082650, hereinafter Lepek) in view of Peng at al. (US 20180099747, hereinafter Peng), further in view of Ishikawa at al. (US 20190265735, hereinafter Ishikawa), further in view of Yong at al. (US 20190031346, hereinafter Yong), and further in view of Phillips at al. (US 20160048137, hereinafter Phillips).
Regarding claims 1 and 11, Lepek teaches a system and a method for automated aerial application of agricultural treatments to an agricultural area, the system and the method comprising:
…
a control subsystem comprising instructions that, when implemented by a processor operably coupled to memory, cause the processor to (See at least Lepek: Fig. 1, elements 120, 140,160, Para. 0086):
receive …application map (See at least Lepek: Para. 0065; Para. 0076; Para. 0081),
 (See at least Lepek: Para. 0081; Fig. 1, element 170, Para. 0085; Para. 0086), and
command one or more of the plurality of UAVs to selectively deliver sprayer payload chemicals to at least a portion of the agricultural area according to the mission plan (See at least Lepek: Para. 0086),
… based on the chemical application map prior to commanding the one or more of the plurality of UAVs to deliver sprayer payload chemicals. (See at least Lepek: Para. 0172; Claim 14).
Yet, Lepek does not explicitly teach:
a plurality of unmanned aerial vehicles (UAVs), each UAV configured to operably couple to at least one sprayer payload and aerially distribute sprayer payload chemicals over the agricultural area, wherein each sprayer payload includes a payload reservoir configured to hold the payload chemical, a spray nozzle configured to selectively apply the payload chemical to at least a portion of the agricultural area, a pump configured to pump the payload chemical from the payload reservoir to the spray nozzle, and a battery configured to power the pump; and 
a ground station including: 
a plurality of landing pads, each landing pad configured to receive a UAV, wherein at least one sprayer payload is coupled to the UAV at the landing pad, 
a plurality of material tanks, each material tank configured to hold a single sprayer payload chemical,
a fill subsystem operably coupled to the plurality of material tanks and configured to automatically fill at least one payload reservoir, and
…a chemical…
…

However, in the same field of endeavor, Peng teaches:
a plurality of unmanned aerial vehicles (UAVs), each UAV configured to operably couple to at least one sprayer payload and … wherein each sprayer payload includes a payload reservoir configured to hold the payload chemical, … a pump configured to pump the payload chemical from the payload reservoir to the spray nozzle, and a battery configured to power the pump (See at least Peng: Para. 0076); and…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system and the method of Lepek, to incorporate UAV with sprayer system, as taught by Peng, for the benefit of reducing influence of flight factors on the pesticide spraying uniformity (see at least Peng: Para. 0014).
Yet, Lepek in combination with Peng does not explicitly teach:
… aerially distribute sprayer payload chemicals over the agricultural area, …a spray nozzle configured to selectively apply the payload chemical to at least a portion of the agricultural area,… 
…
a ground station including: 
a plurality of landing pads, each landing pad configured to receive a UAV, wherein at least one sprayer payload is coupled to the UAV at the landing pad, 
a plurality of material tanks, each material tank configured to hold a single sprayer payload chemical,
a fill subsystem operably coupled to the plurality of material tanks and configured to automatically fill at least one payload reservoir, and

…
wherein the fill subsystem is configured to automatically fill the at least one payload reservoir…
However, in the same field of endeavor, Ishikawa teaches:
… aerially distribute sprayer payload chemicals over the agricultural area, …a spray nozzle configured to selectively apply the payload chemical to at least a portion of the agricultural area (See at least Ishikawa: Para. 0002),…
…a chemical (See at least Ishikawa: Para. 0002)…
It would have been obvious to one of ordinary skill in the art to include in the system and the method of Lepek in combination with Peng with spraying chemicals over agricultural area as taught by Ishikawa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase efficiency and save cost.
Yet, Lepek in combination with Peng and Ishikawa does not explicitly teach:
a ground station including: 
a plurality of landing pads, each landing pad configured to receive a UAV, wherein at least one sprayer payload is coupled to the UAV at the landing pad, 
a plurality of material tanks, each material tank configured to hold a single sprayer payload chemical,
a fill subsystem operably coupled to the plurality of material tanks and configured to automatically fill at least one payload reservoir, and

wherein the fill subsystem is configured to automatically fill the at least one payload reservoir…
However, in the same field of endeavor, Yong teaches:
a ground station including: 
a plurality of landing pads, each landing pad configured to receive a UAV, wherein at least one sprayer payload is coupled to the UAV at the landing pad (See at least Yong: Fig. 31, Para. 0041; Para. 0087),…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system and the method of Lepek in combination with Peng and Ishikawa, to incorporate ground station, as taught by Yong, for the benefit of improving the deployability of unmanned vehicles in remote, dangerous, inconvenient, or inaccessible environments at least in part (see at least Yong: Para. 0005).
Yet, Lepek in combination with Peng, Ishikawa and Yong does not explicitly teach:
a plurality of material tanks, each material tank configured to hold a single sprayer payload chemical,
a fill subsystem operably coupled to the plurality of material tanks and configured to automatically fill at least one payload reservoir, and
…
wherein the fill subsystem is configured to automatically fill the at least one payload reservoir…
However, in the same field of endeavor, Phillips teaches:
a plurality of material tanks, each material tank configured to hold a single sprayer payload chemical (See at least Phillips: Para. 0017; Fig. 4A, Para. 0059; Para. 0070-0071),
(See at least Phillips: Para. 0017; Fig. 4A, Para. 0059; Para. 0070-0071), and
…
wherein the fill subsystem is configured to automatically fill the at least one payload reservoir (See at least Phillips: Para. 0017; Fig. 4A, Para. 0059; Para. 0070-0071)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system and the method of Lepek in combination with Peng, Ishikawa and Yong, to incorporate automatic refilling, as taught by Phillips, for the benefit of filling a reservoir automatically, thereby to save cost and time (see at least Phillips: Para. 0003).

Regarding claim 10, Lepek in combination with Peng, Ishikawa, Yong and Phillips teaches the system of claim 1.
Yet, Lepek in combination with Peng, Ishikawa and Phillips does not explicitly teach:
wherein each sprayer payload comprises a single payload reservoir.
However, in the same field of endeavor, Yong teaches:
wherein each sprayer payload comprises a single payload reservoir (See at least Yong: Para. 0009).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Lepek in combination with Peng, Ishikawa and Phillips, to incorporate single payload reservoir, as taught by Yong, for the benefit of improving the deployability of unmanned vehicles in remote, dangerous, inconvenient, or inaccessible environments at least in part (see at least Yong: Para. 0005).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lepek in view of Peng, further in view of Ishikawa, further in view of Yong, further in view of Phillips as applied to claim 1 above, and further in view of Benson et al. (US 20190144097, hereinafter Benson).
Regarding claim 2, Lepek in combination with Peng, Ishikawa, Yong and Phillips teaches the system of claim 1.
Yet, Lepek in combination with Peng, Ishikawa, Yong and Phillips does not explicitly teach:
wherein the battery in the payload is further configured to power the UAV coupled to the sprayer payload.
However, in the same field of endeavor, Benson teaches:
wherein the battery in the payload is further configured to power the UAV coupled to the sprayer payload (See at least Benson: Para. 0027).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Lepek in combination with Peng, Ishikawa, Yong and Phillips, to incorporate battery in the payload, as taught by Benson, for the benefit of extending flight times (see at least Benson: Para. 0027).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lepek in view of Peng, further in view of Ishikawa, further in view of Yong, further in view of Phillips as applied to claim 1 above, and further in view of Raptopoulos (US 20140032034, hereinafter Raptopoulos).
Regarding claim 3, Lepek in combination with Peng, Ishikawa, Yong and Phillips teaches the system of claim 1.
Yet, Lepek in combination with Peng, Ishikawa, Yong and Phillips does not explicitly teach:

However, in the same field of endeavor, Raptopoulos teaches:
wherein the sprayer payload further comprises a payload attachment interface to mechanically and electrically couple to a corresponding UAV attachment interface (See at least Raptopoulos: Para. 0054 and 0056).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Lepek in combination with Peng, Ishikawa, Yong and Phillips, to incorporate payload interface, as taught by Raptopoulos, for the benefit of increasing efficiency (see at least Raptopoulos: Para. 0053).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lepek in view of Peng, further in view of Ishikawa, further in view of Yong, further in view of Phillips as applied to claim 1 above, and further in view of Benson, further in view of Russo (US 20180118340, hereinafter Russo), further in view of Salnikov et al. (US 20160307448, hereinafter Salnikov),
Regarding claim 4, Lepek in combination with Peng, Ishikawa, Yong and Phillips teaches the system of claim 1.
Yet, Lepek in combination with Peng, Ishikawa, Yong and Phillips does not explicitly teach:
wherein the ground station further includes a plurality of payloads and a recharging subsystem configured to recharge the batteries in the payloads when the payloads are at the ground station.
However, in the same field of endeavor, Benson teaches:
…batteries in the payloads (See at least Benson: Para. 0027)…
(see at least Benson: Para. 0027).
Yet, Lepek in combination with Peng, Ishikawa, Yong and Phillips, Benson does not explicitly teach:
wherein the ground station further includes a plurality of payloads and a recharging subsystem configured to recharge … when the payloads are at the ground station.
However, in the same field of endeavor, Russo teaches:
wherein the ground station further includes a plurality of payloads and a recharging subsystem configured to recharge (See at least Russo: Para. 0028)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Lepek in combination with Peng, Ishikawa, Yong and Phillips, Benson, to incorporate payloads and a recharging subsystem, as taught by Russo, for the benefit of reducing the costs (see at least Russo: Para. 0016, 0017).
Yet, Lepek in combination with Peng, Ishikawa, Yong, Phillips, Benson and Russo does not explicitly teach:
… when the payloads are at the ground station.
However, in the same field of endeavor, Salnikov teaches:
… when the payloads are at the ground station (See at least Salnikov: Fig. 22A, Para. 0162)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Lepek in combination with Peng, Ishikawa, Yong, Phillips, Benson and Russo, to incorporate resource at ground station, as taught by (see at least Salnikov: Para 0011-0023).

Claims 5, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lepek in view of Peng, further in view of Ishikawa, further in view of Yong, further in view of Phillips as applied to claim 1 above, and further in view of Ford et al. (US 9619776, hereinafter Ford).
Regarding claim 5, Lepek in combination with Peng, Ishikawa, Yong and Phillips teaches the system of claim 1.
Yet, Lepek in combination with Peng, Ishikawa, Yong and Phillips does not explicitly teach:
wherein the ground station further includes a security subsystem configured to prevent unauthorized access to the ground station.
However, in the same field of endeavor, Ford teaches:
wherein the ground station further includes a security subsystem configured to prevent unauthorized access to the ground station (See at least Ford: Fig. 6, Fig. 7, Col. 12, line 24-Col.16, line 48).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Lepek in combination with Peng, Ishikawa, Yong and Phillips, to incorporate security subsystem, as taught by Ford, for the benefit of increasing parcel security (see at least Ford: Col. 14, lines 14-29).

Regarding claims 6 and 12, Lepek in combination with Peng, Ishikawa, Yong, Phillips and Ford teaches the system of claim 5, Lepek in combination with Peng, Ishikawa, Yong, Phillips teaches the method of claim 11. 

wherein the security subsystem is configured to authenticate UAVs for a sprayer payload by: 
receiving a vehicle identifier code from the UAV; 
comparing the vehicle identifier code to an expected code; and 
releasing a sprayer payload if the vehicle identifier code matches the expected code.
However, in the same field of endeavor, Ford teaches:
wherein the security subsystem is configured to authenticate UAVs for a sprayer payload by: 
receiving a vehicle identifier code from the UAV; 
comparing the vehicle identifier code to an expected code; and 
releasing a sprayer payload if the vehicle identifier code matches the expected code (See at least Ford: Fig. 6, Fig. 7, Col. 12, line 24-Col.16, line 48).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system and the method of Lepek in combination with Peng, Ishikawa, Yong and Phillips, to incorporate security subsystem, as taught by Ford, for the benefit of increasing parcel security (see at least Ford: Col. 14, lines 14-29).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lepek in view of Peng, further in view of Ishikawa, further in view of Yong, further in view of Phillips, further in view of Ford as applied to claims 5 and 11 above, and further in view of Wang et al. (US 20170190260, hereinafter Wang).
claims 7 and 13, Lepek in combination with Peng, Ishikawa, Yong, Phillips and Ford teaches the system of claim 5, Lepek in combination with Peng, Ishikawa, Yong, and Phillips teaches the method of claim 11. 
Yet, Lepek in combination with Peng, Yong, Phillips and Ford, Lepek in combination with Peng, Yong, and Phillips do not explicitly teach:
wherein the security subsystem is configured to communicate to a landing UAV which of the plurality of landing pads are available for landing and the chemicals available at each of the plurality of landing pads.
However, in the same field of endeavor, Ishikawa teaches:
… chemicals (See at least Ishikawa: Para. 0002)…
It would have been obvious to one of ordinary skill in the art to include in the system and the method of Lepek in combination with Peng with spraying chemicals over agricultural area as taught by Ishikawa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase efficiency and save cost.
Yet, Lepek in combination with Peng, Ishikawa, Yong, Phillips and Ford, Lepek in combination with Peng, Ishikawa, Yong, and Phillips do not explicitly teach:
wherein the security subsystem is configured to communicate to a landing UAV which of the plurality of landing pads are available for landing and … available at each of the plurality of landing pads.
However, in the same field of endeavor, Wang teaches:
 (See at least Wang: Para. 0045).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Lepek in combination with Peng, Ishikawa, Yong, Phillips and Ford, the method of Lepek in combination with Peng, Ishikawa, Yong and Phillips, to incorporate available landing communication, as taught by Wang, for the benefit of saving time and reducing cost (see at least Wang: Para. 0004-0007).

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lepek in view of Peng, further in view of Ishikawa, further in view of Yong, further in view of Phillips, as applied to claims 1 and 11 above, and further in view of Paris et al. (US 8712148, hereinafter Paris), further in view of Marlow et al. (US 9505494, hereinafter Marlow).
Regarding claims 8 and 14, Lepek in combination with Peng, Ishikawa, Yong, and Phillips teaches the system and the method of claims 1 and 11. Lepek further teaches: 
wherein the control subsystem is configured to receive … as the … map (See at least Lepek: Para. 0065; Para. 0076; Para. 0081), and determining a mission plan for the plurality of UAVs includes (See at least Lepek: Para. 0081; Fig. 1, element 170, Para. 0085; Para. 0086): 
determining a flight path for routing at least one of the UAVs to … (See at least Lepek: Para. 0086); 
determining a path to follow during delivery of the sprayer payload … (See at least Lepek: Para. 0086);…
Yet, Lepek in combination with Peng, Yong, and Phillips does not explicitly teach:
… a proposed treatment raster (PTR) … chemical application … 

… chemicals;… 
tracking flight trajectory using a feedback control system with an estimation of the UAV position based on global positioning system (GPS) data; and 
adjusting the flight path based on the tracking.
However, in the same field of endeavor, Ishikawa teaches:
… chemical application … 
… the agricultural area; 
… chemicals (See at least Ishikawa: Para. 0002);…
It would have been obvious to one of ordinary skill in the art to include in the system and the method of Lepek in combination with Peng, Yong, and Phillips with spraying chemicals over agricultural area as taught by Ishikawa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase efficiency and save cost.
Yet, Lepek in combination with Peng, Ishikawa, Yong, and Phillips does not explicitly teach:
… a proposed treatment raster (PTR) … 
…
tracking flight trajectory using a feedback control system with an estimation of the UAV position based on global positioning system (GPS) data; and 
adjusting the flight path based on the tracking.
However, in the same field of endeavor, Paris teaches:
… a proposed treatment raster (PTR) (See at least Paris: Abstract)…
(see at least Paris: Col. 1, lines 34-39).
Yet, Lepek in combination with Peng, Ishikawa, Yong, Phillips and Paris does not explicitly teach:
tracking flight trajectory using a feedback control system with an estimation of the UAV position based on global positioning system (GPS) data; and 
adjusting the flight path based on the tracking.
However, in the same field of endeavor, Marlow teaches:
tracking flight trajectory using a feedback control system with an estimation of the UAV position based on global positioning system (GPS) data; and 
adjusting the flight path based on the tracking (See at least Marlow: Col. 15, lines 50-62).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system and the method of Lepek in combination with Peng, Ishikawa, Yong, Phillips and Paris, to incorporate GPS tracking system, as taught by Marlow, for the benefit of avoiding restricted no fly areas and avoiding obstructions, thereby to increase safety (see at least Marlow: Col. 15, lines 50-62).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lepek in view of Peng, further in view of Ishikawa, further in view of Yong, further in view of Phillips, as applied to claim 1 above, and further in view of Wang et al. (US 20160039300, hereinafter Wang300).
Regarding claim 9, Lepek in combination with Peng, Ishikawa, Yong and Phillips teaches the system of claim 1.

wherein each landing pad is configured to receive a UAV by centering the UAV with at least one of a tube-spar system, a cone and drogue system, an inverted cone system, or a linear push bar system.
However, in the same field of endeavor, Wang300 teaches:
wherein each landing pad is configured to receive a UAV by centering the UAV with at least one of a tube-spar system, a cone and drogue system, an inverted cone system, or a linear push bar system (See at least Wang300: Fig. 7, Para. 0122).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Lepek in combination with Peng, Ishikawa, Yong and Phillips, to incorporate landing centering, as taught by Wang300, for the benefit of reducing the need for high precision control of the UAV landing procedure, thereby to same time and cost (see at least Wang300: Para. 0124).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663